MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
                                                                                    Sep 25 2020, 8:32 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy R. Stoesz                                        Jonathan E. Lamb
Stoesz & Stoesz                                          John A. Cremer
Westfield, Indiana                                       Cremer & Cremer
                                                         Fishers, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Supervised                          September 25, 2020
Estate of Donald L. Moster, Sr.                          Court of Appeals Case No.
Deceased,                                                20A-ES-938
Lisa Voltz, Successor Personal                           Appeal from the
Representative, and Donald L.                            Hamilton Superior Court
Moster, Jr.,                                             The Honorable
                                                         Michael A. Casati, Judge
Appellant-Respondent,
                                                         Trial Court Cause No.
        v.                                               29D01-1703-ES-110


Rose M. Deschand,
Appellee-Petitioner.



Kirsch, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020        Page 1 of 15
[1]   In this interlocutory appeal, Lisa Voltz, Successor Personal Representative of

      the Supervised Estate of Donald L. Moster, Sr., and Donald L. Moster, Jr.

      (together, “Voltz”) appeal the trial court’s order denying her motion to void the

      marriage between Donald L. Moster, Sr. (“Donald”) and Rose M. Deschand

      (“Rose”). This case involves the proceedings originally filed by Rose, as

      Donald’s wife, to be appointed personal representative in order to proceed with

      the supervised administration of Donald’s estate after Donald’s death. Voltz

      was subsequently appointed as Successor Personal Representative of Donald’s

      estate and filed a motion to void the marriage between Donald and Rose, which

      the trial court denied. Voltz raises the following restated issue for our review:

      whether the trial court erred when it denied her motion to void the marriage

      between Donald and Rose and found that there was insufficient evidence that

      Donald lacked physical and mental capacity in order to consent to the

      marriage.1


[2]   We affirm.


                                    Facts and Procedural History
[3]   This appeal arises from an order pertaining to the administration of the estate of

      Donald. The subject of this appeal and the administration of the estate are



      1
        Rose raised issues on cross-appeal in her Appellee’s Brief. However, Voltz filed a motion to dismiss the
      cross-appeal, asserting that Rose was attempting to appeal certain interlocutory orders issued by the trial
      court that were not certified for interlocutory appeal, were not directly related to the same subject-matter as
      the present appeal, and were never accepted by this court for interlocutory review. See App. R. 14(B)(2). We
      note that in a previously issued order, our motions panel granted Voltz’s motion and dismissed Rose’s cross-
      appeal without prejudice. We, therefore, do not reach the cross-appeal issues.

      Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020                  Page 2 of 15
      closely intertwined with two other cases involving the same or similar parties,

      guardianship proceedings with the cause number 29D03-1211-GU-172 (“Cause

      GU-172”) and proceedings initiated by Rose to determine the assets subject to

      spousal inheritance with the cause number 29D01-l704-PL-3907 (“Cause PL-

      3907”). We will refer to the facts and proceedings underlying both Cause GU-

      172 and Cause PL-3907 when necessary.2


[4]   On November 30, 2012, Voltz, one of Donald’s daughters, filed a Verified

      Emergency Petition for Emergency Guardianship over Donald (“the

      Guardianship Petition”) under Cause GU-172. Appellee’s App. Vol. II at 19-23.

      The Guardianship Petition stated that the “nature of the incapacity of the

      Protected Person, Donald Moster, is that he is physically and mentally disabled

      and unable to provide for his care. Specifically, the Protected Person has been

      diagnosed with Parkinson’s Disease [and] is displaying dementia and memory

      loss.” Id. at 19. The Guardianship Petition listed Donald’s residence as being

      in Noblesville, Indiana and stated that he had “recently left Indiana and has

      been in Bourbonnias, Illinois . . . for two weeks.” Id. The Guardianship

      Petition further alleged, “It is necessary that a Guardian be appointed for

      Donald Moster, in order to provide for his care, custody and support and

      maintenance, due to his mental and physical infirmity.” Id. at 20. The

      Guardianship Petition also sought an emergency petition without a hearing and




      2
        We note that the trial court, in the order appealed here, took judicial notice of the record of the proceedings
      in both Cause GU-172 and Cause PL-3907. Appellant’s App. Vol. II at 2.

      Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020                    Page 3 of 15
      notice to Donald, alleging that the “requirements of Trial Rule 65 are not

      necessary in this case because there will be immediate and irreparable injury to

      the protected person because he is not receiving adequate medical care, does

      not have his anti-psychotic medication and is not receiving his insulin as

      needed.” Id. at 21. Attached to the Guardianship Petition was a physician’s

      report signed by Dr. Mark P. Schopper, dated November 16, 2012. Id. at 24-27.

      The physician’s report stated that Donald “is incapacitated by his Psychosis.

      He needs treatment & guidance.” Id. at 27.3


[5]   On November 30, 2012, the same date the Guardianship Petition was filed by

      Voltz, Hamilton Superior Court 3 issued an order appointing Voltz as an

      emergency guardian over Donald and his estate. Id. at 29-30. The order found

      Donald was “in need of a Guardian by reason of his disabilities, that he is

      mentally and physically unable to give his consent, and that it is in the best

      interests of Donald . . . that a Guardian be appointed, on an emergency basis, to

      provide care and supervision of Donald . . . and his property.” Id. at 29. The

      order further found that Donald was “incapacitated as defined by law and that

      [Voltz] is a suitable person to serve as Guardian.” Id. Voltz was appointed to

      be Donald’s guardian with no limitations of powers and responsibilities. Id. at

      29-30.




      3
       The physician’s report was handwritten, thus making it very difficult to read. Id. at 24-27. Additionally,
      based on what could be gleaned from the physician’s report, the report appeared to be based on reports by
      Voltz and that it was not conducted with a sign language interpreter, although it was noted that Donald was
      deaf. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020               Page 4 of 15
[6]   On January 10, 2013, Donald filed a motion to terminate temporary

      guardianship. Id. at 34-36. Attached to the motion to terminate guardianship

      was a report from an Illinois physician, Dr. Gary Kaufman, dated December 5,

      2012, which concluded that, “At this time[,] however, I believe the patient is

      competent to understand the decisions he makes and the consequences

      thereof.” Id. at 37-38. The report also stated that the examination was

      conducted in American Sign Language, that the doctor was competent with

      American Sign Language, and that there was also a certified deaf interpreter

      who assisted in the examination. Id. at 37.


[7]   A hearing for the motion to terminate guardianship was held on February 5,

      2013, and the “parties appeared in person and by counsel.” Id. at 49. On

      February 6, 2013, the trial court in Cause GU-172 issued an order affirming “its

      order appointing temporary guardian” but ordered that Voltz could not dispose

      of any real estate. Id. On February 12, 2013, Voltz filed for a final hearing on

      her petition for guardianship over Donald, requesting “a hearing be scheduled

      in this matter for the purpose of determining whether permanent guardianship

      is necessary,” and a hearing was initially set for March 15, 2013. Id. at 50-53,

      55.


[8]   On March 2, 2013, Donald married Rose in Illinois, where they were living.

      Appellee’s App. Vol. III at 127. On March 4, 2013, Donald filed a “Motion for

      Order Clarifying Term of Appointment of Temporary Guardian,” stating that

      “[p]ursuant to [Indiana Code section] 29-3-3-4(a)(4), said order was to have

      been for a ‘specified period not to exceed ninety (90) days’” and that “[n]inety

      Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 5 of 15
      days from the date of the Order was February 28, 2013, at which time, by

      operation of law, the temporary guardianship terminated.” Appellee’s App. Vol.

      II at 57-58. On the same date, Donald also filed a petition to appoint a

      guardian ad litem “to independently investigate the facts giving rise to the filing

      of the petition for the appointment of a guardian.” Id. at 59. On March 5,

      2013, the guardianship trial court appointed a guardian ad litem to perform

      such an independent investigation. Id. at 61.


[9]   On March 6, 2013, Donald was examined by Dr. Mir Yadullahi, with the

      assistance of a sign language interpreter, and a report from that examination

      stated, “patient’s Mini-Mental Status examination score was 29/30, ruling out

      any significant cognitive problems.” Id. at 83-84. On March 20, 2013, Donald

      filed a “Motion to Compel Delivery of Property and Petition for Contempt and

      for Sanctions,” stating that two days before filing the Guardianship Petition,

      Voltz closed two bank accounts containing assets belonging to Donald and had

      two cashier’s checks issued in her own name, totaling $235,610.31.” Id. at 67-

      71. The report by Dr. Yadullahi was attached to this motion, as was a mental

      health examination of Donald conducted by Dr. Elizabeth Mirkin on

      December 31, 2012, which concluded that he “did not exhibit any signs of

      significant cognitive impairment and appear[ed] to be able to make decisions

      regarding his care and affairs.” Id. at 85-86, 88-91. After a hearing on the

      motion, Voltz was ordered to return the money that she had removed from

      Donald’s accounts. Id. at 97.




      Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 6 of 15
[10]   On May 10, 2013, an entry was made in Cause GU-172, noting that the

       temporary guardianship had expired and stating that Voltz shall file her final

       report and accounting within thirty days. Id. at 102. On June 11, 2013, Voltz

       filed her final accounting, and on August 20, 2013, the parties filed a stipulation

       of dismissal, reporting to the guardianship trial court that they had reached a

       mediated settlement agreement on August 6, 2013. Id. at 98-101, 103-04. The

       mediated settlement agreement, which was signed by each of Donald’s

       children, acknowledged that Donald was married to Rose and required that all

       of Donald’s real and personal property be placed into a revocable trust with the

       corpus of the trust to be maintained and managed by the trustee for the benefit

       of Donald during his lifetime, and upon his death, the corpus of the trust to pass

       to Donald’s children in accordance with Donald’s will. Appellant’s App. Vol. III

       at 136-38. Cause GU-172 was dismissed on August 22, 2013, without the

       appointment of a permanent guardian, and the mediated settlement agreement

       was not filed with the court in Cause GU-172. Appellant’s App. Vol. II at 105.


[11]   Donald remained married to Rose up until his death on July 29, 2016. Id. at

       133, 139. On March 20, 2017, Rose initiated the underlying proceedings in this

       case, cause number 29D01-1703-ES-110 (“Cause ES-110”), and petitioned to be

       appointed personal representative of Donald’s estate. Id. at 118-20. On March

       23, 2017, the trial court issued an order appointing Rose as personal

       representative and ordering supervised administration of Donald’s estate. Id. at

       121. On September 7, 2017, Voltz filed her petition to probate Donald’s Last

       Will and Testament and to be appointed personal representative in Cause ES-

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 7 of 15
       110, and on October 5, 2017, the trial court granted Voltz’s petition and

       appointed Voltz as successor personal representative of Donald’s estate. Id. at

       133, 139-44. In her petition, Voltz identified Rose as Donald’s wife. Id. at 139-

       40.

[12]   On April 24, 2017, Rose had also initiated proceedings against Donald’s

       children under Cause PL-3907 by filing a “Complaint to Determine Assets

       Subject to Elective Right under [Indiana Code section] 29-1-3-1 and for

       Declaratory Relief Pursuant to [Indiana Code section] 34-14-1-4,” through

       which she sought to determine her right to assets in Donald’s estate in light of

       the trusts, which she did not know existed until after Donald’s death; an

       amended complaint of the same name was filed on November 28, 2017. Id.

       175-81, 213-20. On March 1, 2019, Rose filed for summary judgment in Cause

       PL-3907. Id. at 243-45. On June 12, 2019, Donald’s children filed their motion

       for summary judgment under Cause PL-3907, seeking, in part, to void the

       marriage between Rose and Donald. Appellant’s App. Vol. III at 96-107. The

       trial court in Cause PL-3907 denied both motions for summary judgment.

       Appellant’s App. Vol. IV at 100-01.


[13]   On December 26, 2019, under Cause ES-110, Voltz filed a motion to void the

       marriage of Rose and Donald. Appellant’s App. Vol. II at 150-51. The trial court

       held a hearing on Voltz’s motion on February 26, 2020, and on March 6, 2020,

       issued its order denying the motion to void the marriage. Id. at 157-59. Voltz

       filed a motion for leave to file an interlocutory appeal, which the trial court

       granted. Id. at 116. Voltz now appeals.

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 8 of 15
                                      Discussion and Decision
[14]   Voltz appeals from a negative judgment. A judgment entered against a party

       who bore the burden of proof at the trial court is a negative judgment. Smith v.

       Dermatology Assocs. of Fort Wayne, P.C., 977 N.E.2d 1,4 (Ind. Ct. App. 2012).

       On appeal, we will not reverse a negative judgment unless it is contrary to law.

       Id. When determining whether a judgment is contrary to law, we consider the

       evidence in the light most favorable to the appellee, together with all the

       reasonable inferences to be drawn therefrom. Id. A party appealing from a

       negative judgment must show that the evidence points unerringly to a

       conclusion different than that reached by the trial court. Id.


[15]   Voltz argues that the trial court erred in denying her motion to void the

       marriage between Rose and Donald. She specifically contends that the

       marriage is void because a valid marriage requires consent, and Donald was

       unable to consent to the marriage because he had been deemed to be

       incapacitated when the temporary guardianship was granted and there was no

       intervening event to show that his status had changed before the date of the

       alleged marriage on March 2, 2013. Voltz maintains that the trial court in

       Cause GU-172 found Donald to be incapacitated on November 30, 2012 when

       the temporary guardianship was granted and reaffirmed that finding on

       February 5, 2013 when it denied Donald’s motion to terminate the

       guardianship and that there was no further event that changed the court’s

       determination. Voltz further asserts that there was no evidence in the record to

       show that the orders finding Donald to be “incapacitated as defined by law”

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 9 of 15
       were incorrect and that there is no Indiana law to support that the finding that

       Donald was “incapacitated as defined by law” would either be vacated by the

       court or would expire by law under Indiana Code section 29-3-3-4. Appellee’s

       App. Vol. II at 29.


[16]   Marriage is a civil contract, the validity of which may be challenged in court.

       In re Estate of Holt, 870 N.E.2d 511, 514 (Ind. Ct. App. 2007), trans. denied.

       Indiana Code section 31-11-8-4 provides: “A marriage is void if either party to

       the marriage was mentally incompetent when the marriage was solemnized.”

       Accordingly, if a party is of unsound mind when the ceremony was performed,

       the marriage can be declared void. In re Estate of Holt, 870 N.E.2d at 514 (citing

       Baglan v. Baglan, 102 Ind. App. 576, 4 N.E.2d 53, 55 (1936)). The burden rests

       upon the challenger to prove that a party was incapable of understanding the

       nature of the marriage contract. Id. “‘The presumption in favor of the validity

       of a marriage consummated according to the forms of law is one of the

       strongest known.’” Id. (quoting Bruns v. Cope, 182 Ind. 289, 105 N.E. 471, 473

       (1914), overruled in part on other grounds by Nat’l City Bank of Evansville v. Bledsoe,

       237 Ind. 130, 144 N.E.2d 710 (1957)).

[17]   Here, the issue is whether Donald was incapacitated and therefore unable to

       give consent at the time of the marriage due to the temporary guardianship that

       had been granted in Cause GU-172. Under Indiana Code section 29-3-3-4:

               (a) If:




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 10 of 15
         (1) a guardian has not been appointed for an incapacitated person
         or minor;


         (2) an emergency exists;


         (3) the welfare of the incapacitated person or minor requires
         immediate action; and


         (4) no other person appears to have authority to act in the
         circumstances;


         the court, on petition by any person or on its own motion, may
         appoint a temporary guardian for the incapacitated person or
         minor for a specified period not to exceed ninety (90) days.


Ind. Code § 29-3-3-4(a).4 On November 30, 2012, Voltz filed the Guardianship

Petition, and the trial court issued an order appointing Voltz as an emergency

guardian over Donald and his estate and finding Donald was “in need of a

Guardian by reason of his disabilities, that he is mentally and physically unable

to give his consent, and that it is in the best interests of Donald . . . that a

Guardian be appointed, on an emergency basis, to provide care and supervision

of Donald . . . and his property.” Appellee’s App. Vol. II at 29-30. The order

further found that Donald was “incapacitated as defined by law and that [Voltz]

is a suitable person to serve as Guardian.” Id. This temporary guardianship




4
  On July 1, 2018, Indiana Code section 29-3-3-4 was amended to allow courts the ability to grant one ninety-
day extension for temporary guardianships, but only upon notice, hearing, and a showing of good cause. At
all times relevant to the present case, however, there was no legislative authority to extend the duration of the
temporary guardianship beyond the original ninety days.

Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020                  Page 11 of 15
       was done ex parte and without a hearing or notice to Donald because the

       Guardianship Petition alleged that the “requirements of Trial Rule 65 are not

       necessary in this case because there will be immediate and irreparable injury to

       the protected person because he is not receiving adequate medical care, does

       not have his anti-psychotic medication and is not receiving his insulin as

       needed.”5 Id. at 21.


[18]   Under Indiana Code section 29-3-3-4, the temporary guardianship over Donald

       expired after ninety days as a matter of law. Therefore, the temporary

       guardianship expired on March 1, 2013. Although the trial court in Cause GU-

       172 issued an order on February 5, 2013, in which it affirmed the initial order

       appointing the temporary guardianship, at no point in the proceedings under

       Cause GU-172 was there a motion to extend or renew the temporary

       guardianship and the accompanying finding of incapacity or an order extending

       or renewing the same. Further, although Voltz filed for a final hearing on her

       petition for guardianship over Donald on February 12, 2013, requesting “a

       hearing be scheduled in this matter for the purpose of determining whether

       permanent guardianship is necessary,” no hearing was ever held, and a

       permanent guardianship was never ordered; further, neither of these actions

       was accomplished before the expiration of the ninety-day temporary




       5
         Indiana Code section 29-3-3-4 provides, “No such appointment shall be made except after notice and
       hearing unless it is alleged and found by the court that immediate and irreparable injury to the person or
       injury, loss, or damage to the property of the alleged incapacitated person or minor may result before the
       alleged incapacitated person or minor can be heard in response to the petition.”

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020                Page 12 of 15
       guardianship. Id. at 50-53, 55. Therefore, the temporary guardianship expired

       on March 1, 2013 as did the finding of incapacity.

[19]   The expiration is especially true given the ex parte nature of the original

       proceeding regarding the temporary guardianship. Because Voltz alleged that

       the “requirements of Trial Rule 65 [were] not necessary in this case because

       there will be immediate and irreparable injury to the protected person because

       he [was] not receiving adequate medical care, [did] not have his anti-psychotic

       medication and [was] not receiving his insulin as needed,” id. at 21, there was

       no hearing before the temporary guardianship was ordered, nor was Donald

       given any notice until the order was issued. Therefore, the finding of incapacity

       and granting of the temporary guardianship were based exclusively on Voltz’s

       allegations in the Guardianship Petition and the attached physician’s report,

       which was done without a sign language interpreter and relied heavily upon

       statements made by Voltz. Id. at 24-27. The trial court’s original ex parte

       finding of incapacity was tied to the temporary guardianship and, therefore,

       was also limited to the same ninety-day duration.

[20]   Additionally, Donald was not required to take any affirmative steps to rescind

       the findings of incapacity in the order of temporary guardianship. The Indiana

       Code contemplates that a “protected person” “may petition for an order that

       the protected person is no longer an incapacitated person and for termination of

       the guardianship or protective order.” Ind. Code § 29-3-12-3. However, after

       the ninety days expired, on March 1, 2013, Donald was no longer a protected



       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 13 of 15
       person as defined by Indiana Code section 29-3-1-13.6 Likewise, he was no

       longer under guardianship on that date and had never been under a protective

       order. Indiana’s guardianship statutes do not contain any procedure for an

       individual, who is no longer a protected person, to petition to overturn a prior

       ex parte finding of incapacity contained in an expired temporary guardianship

       order. The prior finding cannot continue in perpetuity without a procedure to

       rescind it, and therefore, like the expired temporary guardianship, it can no

       longer be binding. There is no authority for Voltz’s argument that the finding

       of incapacity in the ex parte order granting of temporary guardianship

       continues in perpetuity.


[21]   Accordingly, the trial court found that there was insufficient evidence of a lack

       of physical and mental capacity of Donald as of March 2, 2013 to void his

       marriage to Rose. This finding is bolstered by the fact that no one pursued any

       legal proceeding to void the marriage prior to Donald’s death. Further,

       evidence presented during the proceedings in Cause GU-172, including a

       psychiatric evaluation of Donald conducted on December 31, 2012, and a

       neurological examination conducted on March 6, 2013, contained no finding or

       opinion that Donald was either physically or mentally incapacitated, and these

       examinations also contained statements by Donald that contradicted some

       allegations in the Guardianship Petition that was filed by Voltz. Therefore, the




       6
        A protected person is defined as “an individual for whom a guardian has been appointed or with respect to
       whom a protective order has been issued.” Ind. Code § 29-3-1-13.

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020             Page 14 of 15
       trial court did not err when it denied Voltz’s motion to void the marriage

       between Rose and Donald in Cause ES-110.


[22]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-938 | September 25, 2020   Page 15 of 15